PER CURIAM.
Defendant appeals the order denying his motion for relief under Florida Rule of Criminal Procedure 3.850. He cites to Peart v. State, 756 So.2d 42 (Fla.2000), and claims he is about to be deported based on a 1984 plea, where he was not informed of the immigration consequences of that plea. As previously observed, post-conviction relief is not available for the failure to advise a defendant of the immigration consequences of entering a plea prior to the time that the court was placed under a duty to render such an advisement. See Orellanes v. State, 790 So.2d 613 (Fla. 3d DCA 2001); State v. Paniagua, 789 So.2d 1199 (Fla. 3d DCA 2001). Here, by defendant’s own admission, the plea at issue occurred several years before the rule providing for notification of deportation consequences. Accordingly, the order under review is affirmed.